—Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered March 24, 1997, which granted defendant-respondent’s motion to set aside the verdict to the extent of directing a new trial on the issues of plaintiffs damages for, inter alia, past and future pain and suffering unless plaintiff stipulated to a reduction of, inter alia, the jury awards therefor from $500,000 and $840,000 to $100,000 and $150,000, respectively, unanimously modified, on the facts, to provide that there be a new trial of damages for past and future pain and suffering unless plaintiff stipulates, *120within 30 days of the date of this order, to awards therefor of $500,000 and $350,000, respectively, and otherwise affirmed, without costs.
Plaintiff, a 58-year-old man, sustained two torn menisci that required arthroscopic surgery to both knees, the surgical replacement of one knee with a likelihood of further surgery, a 15% limitation of the range of motion in the replaced knee, and a herniated disk at L4-5. In addition, plaintiff continues to use crutches for his pain, has been unable to return to his job as a security guard, and many of his former activities have been limited. In these circumstances, we find the record does not support the trial court’s very substantial reduction of those awards and modify to the extent indicated. Concur — Williams, J. P., Tom, Mazzarelli and Andrias, JJ.